NONPRECEDENTIALȱDISPOSITION
                           Toȱbeȱcitedȱonlyȱinȱaccordanceȱwithȱ
                                    Fed.ȱR.ȱApp.ȱP.ȱ32.1




              United States Court of Appeals
                                   ForȱtheȱSeventhȱCircuit
                                   Chicago,ȱIllinoisȱȱ60604

                                 ArguedȱNovemberȱ10,ȱ2010
                                 DecidedȱDecemberȱ23,ȱ2010

                                            Before

                            RICHARDȱD.ȱCUDAHY,ȱCircuitȱJudge

                            DANIELȱA.ȱMANION,ȱCircuitȱJudge

                            DIANEȱS.ȱSYKES,ȱCircuitȱJudge

No.ȱ10Ȭ1518

UNITEDȱSTATESȱOFȱAMERICA,                        AppealȱfromȱtheȱUnitedȱStatesȱDistrict
     PlaintiffȬAppellee,                         CourtȱforȱtheȱEasternȱDistrictȱofȱWisconsin.

       v.                                        No.ȱ09ȱCRȱ84

EDWARDȱBOSIRE,ȱ                                  CharlesȱN.ȱClevert,ȱJr.,
    DefendantȬAppellant.                         ChiefȱJudge.

                                          OȱRȱDȱEȱR

       EdwardȱBosireȱpleadedȱguiltyȱtoȱmailȱfraudȱandȱwasȱsentencedȱtoȱ39ȱmonths’
imprisonment.ȱȱOnȱappealȱheȱarguesȱthatȱheȱshouldȱhaveȱreceivedȱaȱtwoȬlevelȱreductionȱasȱa
minorȱparticipantȱinȱtheȱfraud.ȱȱBecauseȱtheȱdistrictȱcourtȱdidȱnotȱclearlyȱerrȱinȱrefusingȱthis
reduction,ȱweȱaffirmȱtheȱjudgment.

        EdwardȱBosireȱandȱhisȱwife,ȱAngelaȱMartinȱMulu,ȱbothȱasylumȱrefugeesȱfromȱKenya,
engagedȱinȱaȱfourȬyearȱfraudȱschemeȱthatȱtargetedȱseveralȱMidwestȱreligiousȱcommunities.ȱ
Theȱcoupleȱrepresentedȱthemselvesȱasȱsiblingsȱandȱtoldȱtheirȱvictimsȱthatȱtheyȱwere
homelessȱillegalȱimmigrantsȱsufferingȱfromȱseriousȱmedicalȱconditionsȱincludingȱmalaria
andȱtuberculosis,ȱandȱthatȱtheyȱhadȱsignificantȱlegalȱbillsȱattendantȱtoȱtheirȱimmigration
status.ȱȱDuringȱtheȱfourȬyearȱperiodȱcoveredȱbyȱtheȱindictment,ȱtheȱcoupleȱnettedȱoverȱ$1.1
millionȱinȱproceeds,ȱincludingȱ$815,000ȱfromȱtheȱDiscalcedȱCarmeliteȱNunsȱofȱPewaukee,
No.ȱ10Ȭ1518                                                                                 Pageȱ2

Wisconsin.ȱȱThoughȱtheȱcoupleȱsaidȱtheyȱneededȱtheȱfundsȱforȱlegalȱandȱmedicalȱbillsȱand
tuition,ȱtheyȱusedȱtheȱmoneyȱtoȱmaintainȱtwoȱapartmentsȱandȱgambledȱawayȱnearlyȱ$1
million.

         InȱMarchȱ2009,ȱtheȱcoupleȱwasȱchargedȱwithȱmailȱfraudȱunderȱ18ȱU.S.C.ȱ§ȱ1341.
Bosireȱpleadedȱguiltyȱpursuantȱtoȱaȱwrittenȱpleaȱagreement,ȱandȱconcededȱthatȱtheȱrelevant
conductȱatȱsentencingȱshouldȱincludeȱtheȱtotalȱproceedsȱofȱtheȱfraud.ȱȱTheȱprobationȱofficer
setȱaȱbaseȱoffenseȱlevelȱofȱ7,ȱseeȱU.S.S.G.ȱ§ȱ2B1.1(a)(1),ȱandȱaddedȱ14ȱlevelsȱafterȱconcluding
thatȱtheȱlossȱwasȱmoreȱthanȱ$400,000ȱbutȱlessȱthanȱ$1ȱmillion,ȱseeȱid.ȱ§ȱ2B1.1(b)(1)(H).ȱȱȱThe
probationȱofficerȱalsoȱaddedȱtwoȱlevelsȱbecauseȱtheȱoffenseȱinvolvedȱ10ȱorȱmoreȱvictims,
seeȱid.ȱ§ȱ2B1.1(b)(2)(A)(1),ȱandȱsubtractedȱthreeȱlevelsȱforȱacceptanceȱofȱresponsibility,
seeȱid.ȱ§ȱ3E1.1.ȱȱBosire’sȱtotalȱoffenseȱlevelȱofȱ20ȱandȱcriminalȱhistoryȱcategoryȱofȱIȱyieldedȱan
imprisonmentȱrangeȱofȱ33ȱtoȱ41ȱmonths.

        Inȱresponseȱtoȱtheȱpresentenceȱreportȱandȱagainȱatȱsentencing,ȱdefenseȱcounsel
arguedȱthatȱBosireȱmeritedȱanȱadditionalȱtwoȬlevelȱreductionȱunderȱU.S.S.G.ȱ§ȱ3B1.2(b)ȱasȱa
minorȱparticipantȱinȱtheȱfraud.ȱȱCounselȱarguedȱthatȱBosireȱhadȱfarȱlessȱcontactȱwithȱthe
victimsȱthanȱMartinȱMulu,ȱpointingȱtoȱseveralȱvictimȱstatementsȱthatȱcitedȱnoȱcontactȱwith
Bosire.ȱȱCounselȱalsoȱmaintainedȱthatȱBosireȱwasȱjustȱaȱ“prop”ȱorȱ“driver,”ȱandȱthatȱheȱoften
remainedȱinȱtheȱcarȱwhileȱMartinȱMuluȱtalkedȱtoȱtheȱvictims.ȱȱFinally,ȱheȱarguedȱthatȱBosire
hadȱlessȱthanȱfullȱknowledgeȱaboutȱMartinȱMulu’sȱinteractionsȱwithȱtheȱvictimsȱbecauseȱthe
coupleȱmaintainedȱseparateȱresidencesȱandȱwereȱoftenȱapartȱwhileȱBosireȱattendedȱclasses
andȱworkedȱasȱaȱtruckȱdriver.

        Theȱdistrictȱcourtȱrejectedȱtheseȱarguments,ȱreasoningȱthatȱbyȱbeingȱpresentȱbut
stayingȱinȱtheȱcarȱBosireȱfacilitatedȱMartinȱMulu’sȱstoryȱthatȱheȱwasȱinȱillȱhealth.ȱȱTheȱcourt
alsoȱnotedȱthatȱtheȱfraudȱhadȱspannedȱfourȱyears,ȱthereȱwasȱnoȱindicationȱthatȱBosireȱwas
notȱfullyȱawareȱofȱwhatȱwasȱgoingȱonȱorȱthatȱheȱhadȱforegoneȱtheȱbenefitsȱofȱtheȱfraud,ȱand
thereȱwasȱnoȱindicationȱthatȱheȱhadȱtriedȱtoȱstopȱtheȱfraud.ȱȱTheȱdistrictȱcourtȱadoptedȱthe
probationȱofficer’sȱproposedȱfindings,ȱsentencedȱBosireȱtoȱ39ȱmonths’ȱimprisonment,ȱand
assignedȱhimȱjointȱliabilityȱforȱrestitutionȱtotalingȱoverȱ$980,000.

       OnȱappealȱBosireȱarguesȱthatȱtheȱdistrictȱcourtȱerredȱwhenȱitȱdeclinedȱtoȱgrantȱhimȱa
minorȬroleȱreduction,ȱrenewingȱhisȱargumentsȱbothȱthatȱheȱwasȱaȱmereȱ“prop”ȱinȱtheȱfraud
andȱneitherȱnecessaryȱnorȱessentialȱtoȱtheȱfraud’sȱsuccess.ȱȱToȱmeritȱtheȱreduction,ȱBosire
hadȱtoȱshowȱbyȱaȱpreponderanceȱofȱtheȱevidenceȱthatȱheȱwasȱsubstantiallyȱlessȱculpableȱthan
theȱaverageȱparticipantȱinȱtheȱscheme.ȱȱSeeȱU.S.S.G.ȱ§ȱ3B1.2(b),ȱcmt.ȱn.3(A);ȱUnitedȱStatesȱv.
Doe,ȱ613ȱF.3dȱ681,ȱ687ȱ(7thȱCir.ȱ2010).ȱȱWeȱreviewȱforȱclearȱerrorȱtheȱfactualȱfindings
underlyingȱaȱsentencingȱcourt’sȱdenialȱofȱaȱmitigatingȬroleȱadjustment.ȱȱUnitedȱStatesȱv.
PanaiguaȬVerdugo,ȱ537ȱF.3dȱ722,ȱ724ȱ(7thȱCir.ȱ2008).
No.ȱ10Ȭ1518                                                                                 Pageȱ3


         ButȱBosireȱprovidedȱnoȱevidenceȱatȱsentencingȱinȱsupportȱofȱhisȱargument.ȱȱNorȱdid
heȱintroduceȱanyȱevidenceȱchallengingȱtheȱaccuracyȱofȱtheȱinformationȱcontainedȱinȱthe
presentenceȱreport.ȱȱSeeȱUnitedȱStatesȱv.ȱHeckel,ȱ570ȱF.3dȱ791,ȱ795ȱ(7thȱCir.ȱ2009)ȱ(statingȱthatȱa
defendantȱcannotȱchallengeȱaȱpresentenceȱreportȱbyȱmakingȱaȱ“bareȱdenial”ȱofȱitsȱaccuracy);
seeȱalsoȱUnitedȱStatesȱv.ȱHankton,ȱ432ȱF.3dȱ779,ȱ790ȱ(7thȱCir.ȱ2005).ȱȱTheȱevidenceȱatȱsentencing
showedȱthatȱBosireȱengagedȱinȱaȱfourȬyearȱschemeȱwithȱMartinȱMuluȱtoȱdefraudȱaȱbroad
arrayȱofȱreligiousȱgroupsȱandȱpersons.ȱȱHeȱalsoȱtookȱseveralȱstepsȱtoȱassistȱinȱtheȱfraud,ȱby
receivingȱandȱcashingȱchecksȱonȱatȱleastȱoneȱoccasionȱandȱbyȱdrivingȱMartinȱMuluȱtoȱvisit
prospectiveȱandȱongoingȱvictims.ȱȱAndȱthoughȱheȱdisputesȱtheȱdegreeȱofȱbenefitȱheȱreaped
fromȱtheȱfraud,ȱitȱisȱclearȱthatȱheȱdidȱbenefit—heȱadmittedȱthatȱheȱfrequentlyȱgambledȱwith
someȱofȱtheȱproceedsȱandȱspentȱtheȱrest.ȱȱHeȱalsoȱfailedȱtoȱdoȱanythingȱtoȱstopȱtheȱfraud.ȱ
Moreover,ȱBosireȱadmittedȱthatȱheȱassistedȱbothȱinȱcontactingȱandȱcontinuingȱtoȱdefraudȱthe
Carmelites,ȱwhoseȱlossȱconstitutedȱtheȱbulkȱofȱtheȱmoneyȱtaken.

       NorȱcanȱBosireȱdisavowȱknowledgeȱofȱtheȱfullȱscheme.ȱȱHeȱacknowledgedȱinȱhisȱplea
agreementȱthatȱtheȱfullȱproceedsȱofȱtheȱfraudȱwereȱrelevantȱconductȱforȱsentencing
purposes.ȱȱItȱisȱnotȱclearȱfromȱtheȱrecordȱifȱBosireȱhimselfȱspokeȱtoȱanyȱvictims,ȱbutȱhis
absenceȱadvancedȱtheȱcouple’sȱstoryȱthatȱheȱwasȱ“tooȱsick”ȱtoȱmeetȱwithȱvictims.ȱȱAnd
thoughȱBosireȱarguesȱthatȱheȱhadȱ“lesserȱknowledge”ȱbecauseȱheȱwasȱnotȱpresentȱforȱallȱthe
meetings,ȱtheȱdistrictȱcourtȱcreditedȱMartinȱMulu’sȱpleaȬhearingȱtestimonyȱthatȱthereȱwere
“noȱsecrets”ȱbetweenȱtheȱcouple;ȱitȱneedȱnotȱhaveȱcreditedȱBosire’sȱunswornȱallocutionȱto
theȱcontrary,ȱU.S.S.G.ȱ§ȱ3B1.2,ȱcmt.ȱn.3(C);ȱUnitedȱStatesȱv.ȱHoward,ȱ454ȱF.3dȱ700,ȱ703ȱ(7thȱCir.
2006).

                                                                                     AFFIRMED.